Title: From Thomas Jefferson to Charles Clay, 14 October 1799
From: Jefferson, Thomas
To: Clay, Rev. Charles



Dear Sir
Monticello Oct. 14. 99.

In compliance with your request I send you on the next page a copy of the passage from my journal which I must have read to you on the subject of the Parmesan cheese, without changing a word. I wish you success in the manufacture; for tho’ it has been tried without success in other parts of Europe, it may answer here. there must be some part of America correspondent to Lombardy where this cheese is made. I expect the quantity requisite to make a cheese will be a difficulty with you; for I have understood it is of consequence in the making of all cheese. I shall be glad to have the pleasure of trying a bit with you some of these days on the spot where made. your marriage has rendered  you so stationary that that would seem the only chance now of seeing you. we have no political news here but what you probably possess. we ardently wish for any event which opening our commerce again with France & the other commercial countries of Europe, would restore the price of our tobacco. I pray you to accept assurances of the sincere esteem of Dr. Sir Your friend & servt

Th: Jefferson

